COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00348-CR
                               NO. 02-13-00349-CR


CHRISTOPHER WOOTTON                                                  APPELLANT

                                         V.

THE STATE OF TEXAS                                                         STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                      ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                      ----------

      We have considered Appellant’s “Motion to Withdraw Notice of Appeal,”

which requests that these appeals be dismissed.          This motion substantially

complies with rule 42.2(a) of the rules of appellate procedure. 3


      1
       See Tex. R. App. P. 47.4.
      3
       See Tex. R. App. P. 42.2(a).
      No decision of this court having been delivered before we received this

motion, we grant Appellant’s motion and dismiss these appeals. 4

                                               PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 3, 2013




      4
       See Tex. R. App. P. 42.2(a), 43.2(f).



                                        2